DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/02/2022 in which claims 1-26 are presented for examination.

Priority
Acknowledgment is made of applicant’s Provisional Application No. 63/039,057, filed on 6/15/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites: 
“A system comprising: 
a plurality of file server virtual machines (FSVMs) executing at two or more computing nodes configured to cooperatively manage a distributed virtualized file system (VFS);Page 3 of 11 
Appl. No. 16/944,323a system manager configured to provide a tag based on a pattern to the two or more computing nodes; and 
wherein the two or more computing nodes are further configured to:
scan files of the VFS to tag files including the pattern, and 
update access data for or implement a policy with respect to files in the VFS having the tag.” 
with multiple functions that follow, which with the broadest reasonable interpretation can be interpreted as software per se.  Paragraphs of the specification don’t contain a definition for “computing node” which would clarify that this phrase indicates a physical device.  Therefore, when the claims are interpreted broadly as software per se, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable (See MPEP 2106 I. Non limiting Example - iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  
Applicant could amend the claims by clarifying as such: “including processors in the respective computing nodes” or something that clarifies that there is a physical device that executes the software in the preamble of the claim.
Claims 12-16 are also rejected due to their dependency on this claim.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite provide a file server virtual machine (FSVM) configured to present a namespace of storage items, and based on a tag indicative of a pattern in the file, update access data for the file or implement a policy for the file.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processors” or “memories”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the action taken on a file with a pattern in the context of the claims encompasses a user tagging a file in order to change access data in the file system.  Accordingly, the claim recites an abstract idea, namely, a mental process with general computer components as well as an access policy action which could be a known file management process based on data modification and observation.  An example of this would be to mark a physical document as “classified”, and based on that mark, only allow certain people to access or read the file in any way.
	The claim is also not integrated into a practical application because there’s merely a general linking of the use of the judicial exception to a particular technological environment such as a file system virtual machine.  The updated access data or policy is general metadata that is associated with many files in a file system, but that access data or management policy isn’t integrated in the claims for any purpose.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Although using virtual machines in a cluster isn’t a mental activity, this is also insufficient to amount to significantly more than the judicial exception because this is also recited at a high level of generality.  Therefore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claims 2, 3, 6, 7, 9-13, 15, 17, 18, and 20-22 go into slightly more detail than claim 1 with respect to how the FSVM works and what the action could be.  However, none of these claims add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claims 4, 5, and 14 go into slightly more detail such as credentials of a file.  However, dealing with credentials of a file is insignificant extra-solution activity because this is a well-known technique.  Therefore, none of these claims add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claim 19 goes into detail about converting file formats.  However, dealing with formatting of a file is insignificant extra-solution activity because this is a well-known technique.  Therefore, this claim doesn’t add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claims 8 and 16 add significantly more to the claims by reformatting text based on credentials of a user.  This would most likely be an analysis of permissions to determine if a user has credentials to view a portion of text.  This is a clear limitation which is necessarily tied to a computer system.  Therefore, claims 8 and 16 overcome the judicial exception.

Claims 8 and 16 add significantly more to the claims by reformatting text based on credentials of a user.  This would most likely be an analysis of permissions to determine if a user has credentials to view a portion of text.  This is a clear limitation which is necessarily tied to a computer system.  Therefore, claims 8 and 16 overcome the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, 17, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura et al. US 20170235950 A1 (hereinafter referred to as “Gopalapura”) in view of Redlich US 20090254572 A1 (hereinafter referred to as “Redlich”).


As per claim 1, Gopalapura teaches:
One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors of a computing node, cause the computing node to: 
provide a file server virtual machine (FSVM) configured to participate in a cluster of FSVMs configured to present a namespace of storage items of a distributed virtualized file system (VFS) (Gopalapura, [0057] – Storage items such as files and folders may be distributed amongst multiple FSVMs, wherein the storage items are managed in the distributed system via virtual machines.  Paragraph [0064] – Storage items such as files and folders in a file server namespace may be accessed by clients such as user VMs 105 by name),
the storage items stored in a storage pool distributed across the cluster, and the storage pool including local storage of the computing node (Gopalapura, [0049] – A leader node may have a software component designated to perform operations of the leader. For example, CVM 110b on host machine 101b may be designated to perform such operations.  Paragraph [0052] – CVM 110a-c may be connected to storage within storage pool 160. CVM 110a may have the ability to perform I/O operations using local storage); and 
Gopalapura doesn’t explicitly teach taking action based on a tag indicative of a pattern in a file, however, Redlich teaches:
based on a tag indicative of a pattern included in a file (Redlich, [1037] – Tagging refers to the assignment of a purpose of information such as <SSN> for social security number),
update access data for the file or implement a policy for the file, the file stored on a volume group accessible to the FSVM (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels.  See also paragraph [2750] which talks about an extraction engine which identifies security sensitive content in order to establish information infrastructure policies (handling rules)).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention in view of Redlich in order to include tags based on the data and update access data for a file based on the tag; tags and access data are known techniques which are used to improve similar devices in computer science and file management, and this would be advantageous in this teaching to limit access and distribution based on what kind of information the file has insde (Redlich, paragraph [2749]).

As per claim 2, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
scan, responsive to receipt of the tag and the pattern from a system manager, files stored on the volume group accessible to the FSVM to identify files including the pattern (Redlich, [0251] – In addition to labeling and tagging content segments, DigitalDoors scans and categorizes all content in a document/data stream).

As per claim 3, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 2, wherein the instructions further cause the computing node to: 
tag files stored on the volume group accessible to the FSVM including the pattern by storing the tag as an extended file attribute of the file (Gopalapura, [0199] – A share can be tagged as a shareable share).

As per claim 4, Gopalapura as modified with Redlich teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to update, at the FSVM, access credentials for the file based on the tag (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels.  This deals with individual files.  See also paragraph 2750 which talks about an extraction engine which identifies security sensitive content in order to establish information infrastructure policies (handling rules)).

As per claim 5, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
update, at the computing node, access information for the file (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels.  This deals with individual files.  See also paragraph 2750 which talks about an extraction engine which identifies security sensitive content in order to establish information infrastructure policies (handling rules)).

As per claim 6, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to replicate the file (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 7, Gopalapura as modified doesn’t explicitly teach formatting text within a file based on the permissions of a user, however, Todd teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to update access data for the file of implement a policy for the file based on a tag indicative of a formatting pattern of text within the file (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels).

As per claim 9, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to create a copy of the file and send the copy of the file to a backup storage location (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 10, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
present, via a user interface, information regarding file stored on the volume group accessible to the FSVM (Gopalapura, [0122] – One or more interfaces are provided for communiation between computer system and I/O devices).

Claim 11 is directed to a system performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 11.
	

As per claim 12, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs include at least a first two FSVMs forming a first cluster of the VFS and at least a second two FSVMs forming a second cluster of the VFS (Gopalapura, [0071] – FSVMs in clusters).

As per claim 13, Gopalapura as modified teaches:
The system of claim 12, wherein the system manager is further configured to communicate the tag to an FSVM of the first cluster and an FSVM of the second cluster (Gopalapura, [0053] – The stored data may be represented as a set of storage items, such as files organized in a hierarchical structure of folders (also known as directories), which can contain files and other folders, and shares, which can also contain files and folders.  See also paragraph [0057] for shared data).

As per claim 14, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs comprise permission management information for the files of the VFS, wherein the plurality of FSVMs are further configured to update the permission management information for the tagged files (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels.  This deals with individual files.  See also paragraph 2750 which talks about an extraction engine which identifies security sensitive content in order to establish information infrastructure policies (handling rules)).

As per claim 15, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs are further configured to receive requests from user virtual machines on the two or more computing nodes to access the files stored on the VFS (Gopalapura, [0057] – When storage access requests are received from the user VMs 105, the VFS 202 identifies FSVMs 170a-c at which requested storage items, e.g., folders, files, or portions thereof, are stored, and directs the user VMs 105 to the locations of the storage items.  Paragraph [0142] – Multiple CVM nodes).

As per claim 17, Gopalapura as modified teaches:
One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors, cause the one or more processors to: 
identify, at a plurality of computing nodes hosting file server virtual machines (FSVMs) of a virtualized file system, files stored in a share cooperatively managed by the plurality of FSVMs including a pattern received from a system manager associated with the VFS (Redlich, [1037], [2749] – Information Rights Management can limit access, permissions, and distribution based on file metadata, tags, or labels); 
tag the identified files including the pattern (Redlich, [1037] – Tagging refers to the assignment of a purpose of information such as <SSN> for social security number); and 
replicate, in accordance with a replication instruction received from the system manager, the tagged files of the share without replicating one or more files in the share not including the pattern (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 18, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the pattern is a user-defined text pattern (Redlich, [2956] – Various tags can be created relative to the information in the text (such as paragraph numbers), metadata associated with items and data objects in the document and image elements.  Paragraph [2957] – Words, phrases, user defined words and a group list of words, phrases, combination and occurrences within a defined range are employed to identify the security (priority) level of the information document being processed).

As per claim 20, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the instructions further cause the VFS to: 
evaluate, responsive to a request to store a file on the share managed by the FSVM, the file according to the pattern (Gopalapura, [0199] – The virtualized file server 1208 may, in response to an administrative command to tag a share as a “shareable share,” set an attribute named “shareable” of the \HR share in the sharding map 360 to “true.”).

As per claim 21, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 20, wherein the instructions further cause the VFS to: 
tag the file responsive to a determination that the file includes the pattern (Redlich, [0135], [0203] – Tagging and encrypting each of the newly parsed parts according to the classification level of its content).

As per claim 22, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the instructions further cause the VFS to: 
replicate a tagged file of the tagged files in accordance with the replication instruction responsive to an update to the tagged file (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 23, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs are configured to present a namespace of storage items stored in a storage pool (Gopalapura, [0057] – Storage items such as files and folders may be distributed amongst multiple FSVMs, wherein the storage items are managed in the distributed system via virtual machines.  Paragraph [0064] – Storage items such as files and folders in a file server namespace may be accessed by clients such as user VMs 105 by name).

As per claim 24, Gopalapura as modified teaches:
The system of claim 23, wherein the storage pool includes local storage of the two or more computing nodes (Gopalapura, [0049] – A leader node may have a software component designated to perform operations of the leader. For example, CVM 110b on host machine 101b may be designated to perform such operations.  Paragraph [0052] – CVM 110a-c may be connected to storage within storage pool 160. CVM 110a may have the ability to perform I/O operations using local storage).

As per claim 25, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the FSVMs are configured to present a namespace of the files (Gopalapura, [0057] – Storage items such as files and folders may be distributed amongst multiple FSVMs, wherein the storage items are managed in the distributed system via virtual machines.  Paragraph [0064] – Storage items such as files and folders in a file server namespace may be accessed by clients such as user VMs 105 by name), and 
wherein the files are stored in a storage pool, the storage pool distributed across multiple computing nodes (Gopalapura, [0049] – A leader node may have a software component designated to perform operations of the leader. For example, CVM 110b on host machine 101b may be designated to perform such operations.  Paragraph [0052] – CVM 110a-c may be connected to storage within storage pool 160. CVM 110a may have the ability to perform I/O operations using local storage).

As per claim 26, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 25, wherein the storage pool includes local storage of the plurality of computing nodes (Gopalapura, [0049] – A leader node may have a software component designated to perform operations of the leader. For example, CVM 110b on host machine 101b may be designated to perform such operations.  Paragraph [0052] – CVM 110a-c may be connected to storage within storage pool 160. CVM 110a may have the ability to perform I/O operations using local storage).

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura in view of Redlich and further in view of Todd et al. US 11025626 B1 (hereinafter referred to as “Todd”).

As per claim 8, Gopalapura as modified doesn’t explicitly teach formatting text within a file based on the permissions of a user, however, Todd teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
responsive to a request from a user to access the file, reformat contents of the file based on a comparison between access credentials of the user and the tag (Todd, column 12, lines 15-21 – The storage system enforces access based on the permissions specified by the storage user (e.g., limit byte ranges or sections of file, mask certain fields, redact sensitive fields)).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention as modified in view of Todd in order to formatting text based on permissions of a user; this is advantageous because the system can mask certain fields in a file if the user isn’t permitted to access that sensitive information (Todd, column 12, lines 15-21).

As per claim 16, Gopalapura as modified with Todd teaches:
The system of claim 15, wherein the plurality of FSVMs are further configured to: 
responsive to receipt of a request from a user virtual machine on one of the two or more computing nodes to access a tagged file of the files stored on the VFS, access permission management information for the tagged file (Gopalapura, [0057] and Paragraph [0142] – Multiple CVM nodes); and 
alter content of the file before fulfilling the request to access the file based on an identity of the user virtual machine and the permission management information for the tagged file (Todd, column 12, lines 15-21 – The storage system enforces access based on the permissions specified by the storage user (e.g., limit byte ranges or sections of file, mask certain fields, redact sensitive fields)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura in view of Redlich and further in view of Bronner et al. US 20120209983 A1 (hereinafter referred to as “Bronner”).

As per claim 19, Gopalapura as modified doesn’t explicitly teach converting files to a common file format, however, Bronner teaches:
The one or more non-transitory computer readable media of claim 17, wherein identifying the files including the pattern comprises converting the files stored on the share to a common file format (Bronner, [0099] – Output-format tag may instruct forensic investigative tool 20 to convert the acquired data into a common file format. In this manner, the acquired data stored in the repository may be in a common file format regardless of which ones forensic tools 22 acquired the data).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention as modified in view of Bronner in order to convert files to a common file format; this is advantageous because it different tools may acquire data which can leave the data in different formats, and this allows all data, regardless of which source it comes from, to be easily accessed (Bronner, paragraph [0099]).

Response to Arguments
The 101 Judicial Exception rejection is maintained.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the rejection.  
Reasoning for this rejection being maintained is given under the 101 Rejection heading.  The claims contain marking a file for updating permissions data on the file which is a mental process with general computer components as well as an access policy action which could be a known file management process based on data modification and observation.

Applicant’s arguments with respect to claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new reference Redlich has been found which replaces Deng and Chen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng et al. US 20170193021 A1 teaches A search of keywords and regular expression, as well as data mining technology, to extract values from the documents in paragraph [0033].
Chen et al. teaches determining if the user has appropriate permissions for files in at least paragraphs [0084]-[0087].
Amarendran et al. US 20160306751 A1 teaches data tokens which are extracted by a content analyzer and which may include social security numbers in paragraph [0453].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 22, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152